MANDATE

THE STATE OF TEXAS

TO THE 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 19, 2014

, the cause upon appeal to revise or reverse your judgment between

Albert Ralph Velasquez, Associated Transportation Services, LLC, and P5 Management Group, Appellant

V.

Lisa Ramirez, Appellee

No. 04-13-00319-CV and Tr. Ct. No. 2010-CI-00229

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, we AFFIRM the
judgment in the amount of $198,986.50 in favor of Albert Ralph Velasquez and
against Lisa Ramirez. We reverse the judgment against Albert Ralph
Velasquez and REMAND the cause to the trial court for a new trial on Lisa
Ramirez’s fraud and civil conspiracy claims.

     We ORDER that Albert Ralph Velasquez, Associated Transportation
Services, LLC, and P5 Management Group recover their costs of this appeal
from Lisa Ramirez.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 28, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                             BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00319-CV

Albert Ralph Velasquez, Associated Transportation Services, LLC, and P5 Management Group

                                                    v.

                                              Lisa Ramirez

        (NO. 2010-CI-00229 IN 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
MOTION FEE                          $10.00   E-PAID        CHARLES SIERRA
MOTION FEE                          $15.00   E-PAID        CHARLES SIERRA
MOTION FEE                          $10.00   E-PAID        CARLOTA SIERRA
MOTION FEE                          $10.00   E-PAID        REGINA CRISWELL
MOTION FEE                          $10.00   E-PAID        REGINA CRISWELL
MOTION FEE                          $10.00   PAID          CHARLES SIERRA
MOTION FEE                          $10.00   PAID          CHARLES SIERRA
MOTION FEE                          $10.00   PAID          REGINA CRISWELL
REPORTER'S RECORD                    $0.00   UNKNOWN       ANGELITA JIMENEZ
REPORTER'S RECORD                $2,391.50   PAID          CRAIG CARTER
CLERK'S RECORD                    $826.00    PAID          LAURA PENA
SUPREME COURT CHAPTER 51                                   REGINA BACON CRISWELL
FEE                                $50.00    PAID          REGINA BACON CRISWELL
INDIGENCY FILING FEE               $25.00    PAID          REGINA BACON CRISWELL
FILING                            $100.00    PAID


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 28, 2015.

                                                         KEITH E. HOTTLE, CLERK


                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 3853